Citation Nr: 1125868	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to January 28, 2010, and higher than 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 30 percent disability rating for posttraumatic stress disorder, effective in April 2001.  A subsequent rating decision in February 2010 granted an increased disability rating of 70 percent, effective January 28, 2010.

In February 2011, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  Prior to September 8, 2005, the Veteran's posttraumatic stress disorder was manifested by symptoms such as depressed mood, anxiety, panic attacks, and chronic sleep impairment which resulted in occupational and social impairments with occasional decreases in efficiency and intermittent inability to perform tasks.

2.  From September 8, 2005 until April 8, 2009, the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty understanding complex commands, impaired judgment, impaired abstract thinking, and disturbances in motivation and mood.

3.  For the entire period beginning on April 8, 2009, the Veteran's posttraumatic stress disorder has been manifested by deficiencies in most areas such as work, family relationships, judgment, thinking, or mood due to such symptoms as near-continuous panic or depression, suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships; total occupational and social impairment has not been shown, however.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2005, the criteria for a disability rating higher than 30 percent for posttraumatic stress disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2010).

2.  From September 8, 2005 until April 8, 2009, the criteria for a disability rating of 50 percent, and no higher, for posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2010).

3.  From April 8, 2009 until January 28, 2010, the criteria for a disability rating of 70 percent, and no higher, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2010).

4.  For the period beginning January 28, 2010, the criteria for a disability rating in excess of 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters dated in December 2004 and March 2006.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case in April 2010 and August 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records as well as post-service VA and private psychiatric treatment records.  Social Security Administration records have been obtained.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded VA examinations in January 2004, February 2007, January 2010, and June 2010 in relation to her claim for an increased disability rating.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the RO assigned staged ratings for the Veteran's posttraumatic stress disorder; the Board agrees that staged ratings are warranted, but has made adjustments to the ratings assigned and the respective effective dates as set forth below.

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is given a 100 percent rating.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A GAF score of 61 to 70 indicates some mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Factual Background

A Functional Capacities Assessment completed for Social Security disability purposes in May 2004 evaluated the impact of the Veteran's posttraumatic stress disorder on specific life activities.  She was noted to have moderate limitations in the ability to understand and remember detailed instructions, the ability to carry out detailed instructions, the ability to maintain attention and concentration for extended periods, and to interact appropriately with the general public.  The Social Security records, however, reflect that the grant of disability benefits was predicated on multiple disabilities, also including such physical/non-psychiatric disabilities arthritis, acid reflux, and headaches.

On December 2004 VA examination, the Veteran reported symptoms including nightmares and flashbacks of the Gulf War two to three times a month, with frequent nervousness and depression, occasional irritability, short temper, and poor concentration, frequent insomnia or sleep disturbances, and feelings of guilt, anger, and isolation.  On mental status evaluation, she was hyperalert with an increased startle response.  Her mood was nervous and depressed with a constricted affect.  Her thought processes were intact, and she denied hallucinations, suicidal, or homicidal ideation.  She was well-oriented, and her memory, insight, and judgment were intact.  She reported social affects of her irritability, short temper, and tendency to isolate herself, but she was able to tend to activities of daily living.  The examiner noted the diagnosis of posttraumatic stress disorder, mild to moderate, and assigned a GAF score of 60 to 70, denoting the Veteran's effort to cope with her symptoms.

In December 2004, the Veteran was admitted to the local VA Medical Center for one week for inpatient mental health treatment.  She reported symptoms such as recurrent depression, isolative behavior, anger problems, bulimia, irritability, sleep disturbance, easy excitability, and homicidal thoughts when confronted with irritating, insulting, or aggravating people.  She was treated with supportive counseling and responded satisfactorily to medication.  The underlying diagnosis was major depressive disorder with harmful ideation but no definite intent or plan; at the time of discharge, her GAF score was 70 (an admission GAF score was not given).

Private and VA mental health treatment records for the period of September 8, 2005 through November 2005 indicate a diagnosis of schizoaffective disorder in addition to posttraumatic stress disorder.  Records show that she was suspicious and guarded with people, believed they could read her thoughts, and had the impression her thoughts were being broadcast and that she was being followed.  She was fearful of all medication and quickly discontinued a new prescription when she saw it was for schizophrenia.

During psychological testing in January 2006, the Veteran reported that she was currently undergoing treatment for posttraumatic stress disorder, anxiety, and depression and had left her last job due to mental health issues and problems with coworkers.  She was able to attend to the activities of daily living, but had a tendency to isolate herself and rarely engaged in hobbies or physical activities.  On mental status evaluation, she was alert, cooperative and oriented, with a good fund of knowledge and good memory.  Her affect was somewhat restricted and she felt very anxious; she reported occasional panic attacks lasting about two minutes each, during which she felt as if she were dying.  She was depressed, even on medication, and rated the severity of her depression as 7 out of 10; she had no interest in former activities, slept too much, was constantly tired, had difficulty thinking and concentrating, and had recurrent thoughts of death.  She reported crying spells once a week or more and occasionally heard voices and saw things that were not there.  She was "always looking around" for someone who might harm her and reported being afraid of closed in places and "afraid of life."  The examiner noted a diagnosis of posttraumatic stress disorder by history, with other diagnoses of major depression, recurrent, moderate, and anxiety disorder, not otherwise specified.  The Veteran felt she might have attention deficit disorder, although the examiner noted that anxiety and depression may also be affecting her concentration.  The provider noted that, based on her experience as a postal clerk in the Army Reserve, she might be able to obtain employment with the U.S. Postal Service, unless it triggered too many emotions.

A letter from the Veteran's vocational rehabilitation counselor in August 2006 noted that she had recently been awarded Social Security Disability benefits.  Based on the Veteran's employment history, education, and training, the counselor had determined that the Veteran was not able to overcome her impairments and that achievement of employment was not considered reasonably feasible.  A follow-up letter in November 2006 stated that the Veteran was determined to be unable to work and sustain gainful employment in a competitive market due to her disabilities.

On February 2007 VA examination, the Veteran reported that she tended to isolate herself because she had anger problems and got in confrontations.  She also reported difficulty sleeping and symptoms of depression, including spending a lot of time in bed.  On mental status evaluation, she was alert and oriented, and her thought processes and content were unremarkable.  She did not report any delusions or hallucinations, her judgment, memory, and insight were intact, and she did not exhibit any inappropriate or ritualistic behavior.  She denied suicidal or homicidal ideation or any episodes of violence.  She had chronic symptoms of intrusive thoughts, efforts to avoid reminders of the trauma, difficulty sleeping, irritability, and hypervigilance.  The examiner noted that she had been unemployed for two to five years and that she stated that could not find work; she did not relate her unemployment to the effects of her posttraumatic stress disorder.  The examiner noted that she was capable of gainful employment and assigned a GAF score of 62.

The Veteran received in-patient mental health treatment for posttraumatic stress disorder over the course of six weeks in April and May 2009.  Mental status evaluation showed her to be mildly aloof and guarded with a constricted affect.  She was appropriately dressed and did not exhibit signs of self-neglect.  She reported difficulty relating to others, problems with close relationships and chronic feelings of alienation and isolation.  Her thought processes were normal and her mood was mildly tense; she denied hallucinations, depression, or suicidal or homicidal ideas.  She reported insomnia due to combat nightmares and trouble concentrating due to intrusive combat thoughts.  Diagnoses at discharge were posttraumatic stress disorder, chronic, in relapse; a history of bipolar disorder or schizoaffective disorder in remission; and a history of unspecified alcohol use.  The provider noted that posttraumatic stress disorder resulted in social and environment-related relationship, vocational, and financial problems, assigned a GAF score of 35, and offered the opinion that the Veteran was not employable due to her chronic, severe posttraumatic stress disorder symptoms which had an adverse impact on several of her physical illnesses.

On January 2010 VA examination, the Veteran reported a good relationship with her son and having a few long-term friendships beyond her family, but denied having any hobbies or activities of interest.  On psychiatric examination she was neatly groomed and appropriately dressed, but was restless and tense with rapid soft or whispered speech.  Her affect was constricted and her mood anxious and dysphoric.  She was oriented and alert and her thought content and processes were unremarkable.  She did not have any delusions or hallucinations and her judgment, insight, and memory were intact.  She reported inappropriate behavior in that she struggled with impatience, irritability, and social avoidance, and reported fleeting suicidal and homicidal ideation.  She experienced panic attacks lasting perhaps one to two minutes which occurred in all settings.  She did not have any problems with activities of daily living or maintaining minimal personal hygiene.  The examiner noted the diagnoses of posttraumatic stress disorder, chronic, major depressive disorder with psychotic features, recurrent, in partial remission, and assigned a GAF score of 53.  The examiner noted that the Veteran's depression was the result of her posttraumatic stress disorder, that she experienced audio hallucinations during extreme depression, and offered the opinion that her disability had worsened since her last VA examination, with current symptoms representing deficiencies in thinking, work, and mood.

On June 2010 VA examination, the Veteran reported insomnia one to two nights a week, combat-related nightmares once a month, and night sweats several times a week.  She had difficulty adjusting to environmental stressor and she struggled with social problems including impatience, anger, and social avoidance.  The examiner continued the diagnosis of posttraumatic stress disorder, chronic, as well as major depressive disorder with psychotic features, and assigned a GAF score of 48.

A written statement submitted by the Veteran's private mental health provider in January 2011 noted that her posttraumatic stress disorder raised pressing concerns over her ability to function effectively in a social setting.  The provider also noted suicidal ideation, fixation rituals which interfered with daily routines, major relationship problems, a tendency to isolate her, and neglect of personal hygiene and health.  The Veteran had major problems sleeping, including awakening every three to four hours, hypervigilance, such as checking all door and window locks, nightmares and night sweats, major mood swings on a near daily basis.  All of her mental problems, plus her physical impairments, rendered her disabled.  The provider noted the Veteran's current GAF score was between 40 and 45, with a fall in recent month to 30 or 35, due to her anger, withdrawal, and difficulty concentrating.

At hearing in February 2011, the Veteran testified that she never had problems with school or dealing with other people until after her service in Desert Storm.  She said she had last worked in 2002, although she had attempted to work since and had attempted to go to school; she held eight jobs in five years and withdrew from school several times due to personal problems.  She was receiving Social Security Disability benefits for her mental health conditions - posttraumatic stress disorder and major depression with schizoaffective tendencies - and was not capable of living alone.  She said that some days she could not get out of bed or bathe herself; she had to move in with her mother because she had not been paying her bills.

Analysis

Prior to September 8, 2005

The evidence set forth above indicates that the Veteran's posttraumatic stress disorder symptomatology prior to September 8, 2005, was consistent with the 30 percent disability rating assigned.  Specifically, the Functional Capacities Assessment in May 2004 showed that she had moderate limitations in being able to carry out detailed instructions, maintain attention and concentration, and interact appropriately with the general public.  She was also noted to be irritable with a tendency to isolate herself.  However, a higher level of disability was not shown, based on her demonstrated ability to attend to the activities of daily living and on the fact that, even after a week of inpatient mental health treatment, her providers assigned GAF scores of 60 to 70, indicative of mild to moderate symptomatology.  

In this regard, the Board notes that the Veteran was in receipt of Social Security disability benefits, but this grant was predicated on a range of psychiatric and physical disorders.  Moreover, while the VA hospital report from December 2010 references homicidal thoughts, the Veteran did not express any intent or plan.  The Board thus concludes that these findings are insufficient to support a higher rating during this specific time period.

September 8, 2005 through April 8, 2009

A VA mental health treatment note dated September 8, 2005, indicated a worsening of the Veteran's mental health disability with the addition of the diagnosis of schizoaffective disorder.  She reported being suspicious of others and concerned about her thoughts being controlled or read by other people and fear of being followed.  She was provided medication to treat her symptoms but discontinued it when she saw it was normally given to schizophrenics.  These symptoms of paranoia subsided but were followed by increased depression, sleeping most of the time, occasionally hearing voices and being "afraid of life."  The VA examiner in January 2010 noted that these symptoms were evidence of severe depression due to her posttraumatic stress disorder.

Given the nature of the symptoms and the disability picture presented, a disability rating of 50 percent is more appropriate for this time period.  The paranoia and concerns of thought control represent impaired judgment and impaired abstract thinking; her subsequent problem with excessive sleep is best described as a disturbance of motivation or mood.  Both resulted in difficulty establishing and maintaining effective relationships.  As such, the Veteran demonstrated reduced reliability and productivity warranting a 50 percent disability rating.

A higher (70 percent) disability rating was not warranted at this time because the Veteran did not exhibit symptoms consistent with occupational and social impairment and deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Specifically, while she did experience some paranoid-type delusions and hallucinations, those symptoms were not of a long-term nature.  In addition, her psychological evaluation showed her to be capable of working as a postal clerk, and a February 2007 VA examiner found that she was capable of gainful employment.  While her vocational rehabilitation counselor found that she was not able to sustain gainful employment due to her disabilities, the counselor did not specify whether this assessment included her physical limitations as well as her psychiatric condition.  The Veteran herself did not relate her unemployment to her posttraumatic stress disorder symptoms, informing the February 2007 VA examiner that she could not find a job.  

After April 8, 2009

The record shows that the Veteran's symptoms again worsened, with the first evidence of such being her admission for inpatient treatment of posttraumatic stress disorder on April 8, 2009.  At that time, although she denied experiencing hallucinations or delusions, her mental health provider assigned a GAF score of 35, indicative of major impairment in work, school, family relations, judgment, thinking or mood - the same terminology used in the Diagnostic Code to describe a 70 percent disability rating.  In addition, the provider noted that she was not capable of gainful employment based on the combination of her posttraumatic stress disorder symptoms and the impact those symptoms had on her physical illnesses.  The assessment of the Veteran's mental health providers during her inpatient stay was confirmed by the VA examiner in January 2010.  Her affect was constricted and her demeanor on examination was restless and anxious; she reported panic attacks occurring in all settings; and the examiner noted deficiencies specifically in regard to thinking, work and mood.  This evidence clearly supports a 70 percent disability rating as of April 8, 2009, rather than the rating's currently assigned effective date of January 28, 2010.

The question becomes whether a 100 percent evaluation is warranted for all or part of the period beginning on April 8, 2009.  Although the Veteran has testified that at times she struggles with personal hygiene, this is not a chronic situation.  She has maintained a relationship with her son and a few long-term friendships and was able to attend to the activities of daily living, and her thought contents and processes were normal.  As a result, the Board is unable to reach the conclusion that the Veteran has total social impairment, and a 100 percent evaluation requires total occupational and social impairment.  Moreover, she has not demonstrated grossly inappropriate behavior, impairment in ability to communicate, or a persistent danger of harming herself or others.  In short, total occupational and social impairment is not shown by the evidence.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and the severity of the disability has been assigned appropriate ratings accordingly.  The criteria provide for higher ratings for more severe symptoms, as evidenced by the staged increased ratings assigned.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  The Board also notes that the Veteran is in receipt of a total disability rating based upon individual unemployability at the present time.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 30 percent for posttraumatic stress disorder prior to September 8, 2005, is denied.

A disability rating of 50 percent, and no higher, for posttraumatic stress disorder is granted for the period of September 8, 2005 until April 8, 2009, subject to the laws and provisions governing the award of monetary benefits.

A disability rating of 70 percent, and no higher, for posttraumatic stress disorder is granted for the period from April 8, 2009 until January 28, 2010, subject to the laws and provisions governing the award of monetary benefits.

A disability rating in excess of 70 percent is denied for posttraumatic stress disorder for the period beginning on January 28, 2010.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


